Citation Nr: 0707879	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  99-01 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right arm, wrist, and ankle.

2.  Entitlement to service connection for a back injury.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served in the U.S. Army Reserve from November 
1978 to March 1979 on active duty for training (ADT), and had 
regular periods of uncharacterized Reserve duty from July 
1979 to February 1993.  He had no extended active duty (AD).  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2000 the veteran testified before a Hearing Officer at 
the RO, and in April 2001 he testified at a Travel Board 
hearing before the undersigned Veterans Law Judge, also at 
the RO.  

The Board previously remanded the case in July 2001, and 
again in September 2003.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action is required.

REMAND

Additional development is necessitated, in part, by the duty 
to assist pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA).  Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  VCAA letters were sent to the 
veteran in September 2002 and July 2003.  However, 
evidentiary development assistance is still required, as 
detailed below.  

The RO has made several attempts to obtain records and 
information of the veteran's Reserve service, including his 
specific dates of ADT.  The NPRC informed in May 2005 that 
the Army Board for Correction of Military Records (ABCMR) had 
charged out the veteran's file on June 14, 2004, and that the 
NPRC had made three requests, most recently in January 2005, 
to the ABCMR, without a reply received from that facility.  
Thereafter, in July 2005, NPRC informed as follows:  "The 
National Personnel Records Center has conducted an extensive 
and thorough search of the records among our holdings.  We 
were unable to locate the records you identified in your 
request . . . ."  There is certainly a possibility that by 
now the ABCMR has returned the veteran's records to the NPRC, 
or may at least be in a position to respond to a request for 
those records by indicating what pending action may be 
necessitating their retaining them.  Accordingly, the duty to 
assist and the duty to fulfill remand requests of the Board's 
prior remands in July 2001 and September 2003 compel a 
further query to the NPRC and the Army Board of Correction of 
Military Records.  The U.S. Court of Appeals for Veterans 
Claims has made it clear that, where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).

At his April 2001 hearing before the undersigned, the veteran 
conceded that he had injured his back in an automobile 
accident in the course of civilian work, and that thereafter 
he was on doctor's orders not to lift anything over 25 
pounds.  He added that he thereafter had to perform duties 
involving heavy lifting during Reserve training, including 
setting up tents and moving equipment, and that those 
activities aggravated his back condition.  

Other records and statements by the veteran indicate that the 
automobile accident in which he injured his back was in 1987.  
The veteran's service medical records reflect that he was 
seen for his back on a single occasion in May during the year 
following that automobile accident.  (The medical record does 
not provide a year for the treatment, though it lists a 
month, day, and time; but it does specify that the veteran 
had injured his back "last October.")  The record of that 
treatment notes the veteran's report that his physician had 
placed him on a limited duty profile for "no lifting over 25 
[pounds]" and included treatment with pain medication.  At 
the military treatment, the veteran reported that he awoke 
with his back hurting, after having worked the day before, 
helping to set up tents.  The military examiner reported 
finding tenderness over T-4 and L-5 (the 4th thoracic and 5th 
lumbar vertebrae), diagnosed upper and lower back pain, and 
prescribed Motrin and a return to duty.  

Thus, the treating military examiner in that instance 
diagnosed nothing more severe than a symptom of back pain.  
There are no further records of treatment in the Reserve for 
back trouble.

The veteran underwent VA examinations in March 2003 and April 
2004.  At the March 2003 VA examination he reported back pain 
that radiated to both legs and down to his toes.  He also 
reported flare-ups with bending activity.  The examiner noted 
a history of the automobile accident in August 1987.  
However, the veteran then provided an apparently misleading 
account to the examiner, stating that he was in uniform at 
the time of the automobile accident and working at a military 
base, and was given a limited duty profile for almost a year.  
These specific terms "in uniform" and "limited duty 
profile" might suggest that he was on active duty or at 
least active duty for training at the time of the automobile 
accident.  However, at the April 2001 hearing the veteran 
testified that, while he was working at a military base at 
the time of the 1987 automobile accident, he was a civilian 
working as a custodian, not on AD or ADT.  Thus, while he may 
have been "in uniform" this was apparently the uniform of a 
civilian custodian, not a soldier.  It would therefore appear 
that the "limited duty" to which he referred was perhaps a 
doctor's instructions not to perform heavy work, which the 
veteran acknowledged at the April 2001 hearing, and which is 
reflected in the April (apparently 1988) military treatment 
record detailed above.  

At the March 2003 examination, the veteran alleged spraining 
his back again in 1992 in the course of unloading heavy 
equipment during 17 days of ADT.  However, the veteran's 
service medical records do not reflect any such ADT injury.  
The March 2003 VA examiner assessed chronic low back pain 
radiating to the legs, but with normal X-rays and EMG, and no 
cause found for his complaints.  The examiner noted that the 
veteran had undergone multiple evaluations, including from 
1993.  The examiner concluded that any injuries prior to 1988 
were minor, with no change in the veteran's physical profile.  
Apparently, the physician was under the impression that the 
automobile accident in 1987 had been in the course of 
military service, and it was this injury that he was to 
address as a cause of the veteran's low back disorder.  
Because that appears not to be the case, the opinion provided 
by the March 2003 VA examiner is of little value.  

The veteran was afforded another VA examination in December 
2004, including to address his back disorder claim.  It 
appears that that examiner also did not recognize that the 
1987 automobile accident had occurred while he was not on AD 
or ADT.   That examiner noted that the veteran had undergone 
periodic physical examinations in 1989 and 1992 in which no 
back disability was found.  On that basis, the examiner 
concluded that a back injury was "not at least as likely as 
not related to injury during a period of military duty."  
That examiner provided the same opinion for the veteran's 
claimed right arm, wrist, and ankle disorders, based upon the 
1989 and 1992 examinations showing no disabilities, and also 
based upon noted medical findings, including of a history of 
carpal tunnel syndrome status post multiple surgeries not 
shown to be related to service, and failure of the examiner 
to find an objectively supported current disability of either 
ankle.

Unfortunately, these two VA examinations are insufficient to 
address the current claims.  The March 2003 VA examination, 
based on the inaccurate factual premise of service in 1987 
when an automobile accident occurred, failed to address the 
claim of aggravation of a back disorder in the course of 
Reserve activities in 1988 or thereafter.  The December 2004 
VA examiner failed to provide an opinion addressing 
aggravation altogether.  The veteran has contended that he 
aggravated his claimed back, right arm, and wrist disorders 
in the course of Reserve military activities, specifically, 
allegedly when he was pitching tents in 1988 and loading 
heavy equipment in 1992.  These questions of aggravation must 
be medically addressed.  38 U.S.C.A. § 1131 (2006).  

The December 2004 VA examiner noted that the veteran had 
received treatment for bilateral ankle swelling in December 
1978, with a history of ankle pain since that time.  However, 
as noted, that examiner found no current ankle disorder 
despite ongoing pain complaints.  A more detailed examination 
is in order to address what disorder, if any, is affecting 
the veteran's ankles (particularly the claimed right ankle) 
and might have developed in ADT between November 1978 to 
March 1979.  

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.


Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and again ask him to 
provide any records he may have of his 
periods of Reserve duty, including in 
particular any official records of dates of 
active duty for training (ADT) and inactive 
duty training (IADT) from 1979 through 1993.  
He should be asked to assist in obtaining 
such records from official military sources.  

2.  After the veteran provides input, or if 
he does not respond, again seek unobtained 
records of Reserve duty, including in 
particular official records of dates of ADT 
and IADT from 1979 through 1993, from both 
the NPRC and the ABCMR, and document any 
responses.  

3.  Thereafter, schedule appropriate 
examination(s) to address the nature and 
etiology of the veteran's claimed back 
injury, and arthritis of the right arm, 
right wrist, and right ankle.  The RO should 
provide such documentation of the dates of 
Reserve ADT and IADT as has been obtained.  
The examiner(s) should review the claims 
folders, including the veteran's service 
medical records,  post-service records, and 
documentation of Reserve duty periods, as 
well as the records of prior VA examinations 
in March 2003 and December 2004.  The 
examiner(s) should review the medical 
history of claimed back injury, and 
arthritis of the right arm, right wrist, and 
right ankle, and of treatment for those 
conditions contemporaneous with Reserve duty 
dates or at other times.  The examiner(s) 
should not rely on uncorroborated self-
reported history, but rather should base any 
opinions as to etiology and aggravation on 
medical and military documentation.  Then, 
separately for each diagnosed back, right 
arm, right wrist, and right ankle disorder, 
the examiner(s) should address the 
following:

a.  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the disorder began 
in a military duty period, or if it 
began during a non-duty period, was it 
aggravated during a military duty 
period, or is otherwise related to a 
period of Reserve service? 

b.  A rationale should be provided for 
all opinions given, and the factors 
upon which each medical opinion is 
based must be set forth in the report.

c.  If the examiner(s) cannot answer 
any of the questions posed without 
resorting to unsupported speculation, 
the examiner(s) should so state.

4.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

5.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

6.  Thereafter, the RO should readjudicate 
the remanded claims de novo.  If any of the 
benefits sought on appeal are not granted to 
the veteran's satisfaction, the veteran and 
his representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



